—Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered July 10,1995 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State. Board of Parole denying petitioner’s request for parole.
Petitioner commenced this CPLR article 78 proceeding challenging a June 7, 1994 determination of the State Board of Parole denying his request for parole release. Petitioner subsequently reappeared before the Board and, on June 10, 1996, the Board again denied his request for release on parole. In view of petitioner’s reappearance before the Board and its June 10, 1996 determination, petitioner’s appeal is now moot and *687must be dismissed (see, Matter of Cauldwell v Russi, 216 AD2d 626; Matter of Gordon v Russi, 211 AD2d 924). Nevertheless, were we to consider the merits, we would find that the Board’s June 7, 1994 determination is supported by substantial evidence and was made in accordance with the law.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.